Name: Commission Implementing Decision (EU) 2015/1028 of 26 June 2015 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Ã¢ Piper betleÃ¢ ) as regards its period of application (notified under document C(2015) 4187) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: health;  trade;  international trade;  foodstuff;  Asia and Oceania
 Date Published: 2015-06-30

 30.6.2015 EN Official Journal of the European Union L 163/53 COMMISSION IMPLEMENTING DECISION (EU) 2015/1028 of 26 June 2015 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Piper betle) as regards its period of application (notified under document C(2015) 4187) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(i) thereof, Whereas: (1) Commission Implementing Decision 2014/88/EU (2) was adopted following a high number of notifications issued to the Rapid Alert System for Food and Feed (RASFF) due to the presence of a wide range of salmonella strains, including salmonella typhimurium, found in foodstuffs. That strain is the second most reported serotype in human cases and high prevalences have been found in foodstuffs containing or consisting of betel leaves (Piper betle, commonly known as Paan leaf or Betel quid) from Bangladesh. Since 2011, the United Kingdom has reported several outbreaks of salmonella poisoning from betel leaves. In addition, it is likely that the number of cases are underreported in the Union. (2) Accordingly, Implementing Decision 2014/88/EU prohibits the importation into the Union of foodstuffs containing or consisting of betel leaves from Bangladesh until 31 July 2014. (3) Commission Implementing Decision 2014/510/EU (3) extended the period of application of Implementing Decision 2014/88/EU until 30 June 2015. (4) The action plan submitted by Bangladesh in May 2015 is incomplete and there are no guarantees on its effective application and enforcement. The self-imposed export ban on betel leaves introduced by Bangladesh in May 2013 remains in place. However, it has not proved to be fully effective and since its adoption, 25 cases of attempted imports of betel leaves into the Union have been reported in the RASFF. Therefore, it cannot be concluded that the guarantees provided by Bangladesh are sufficient to address the serious risks to human health. The emergency measures established by Implementing Decision 2014/88/EU should therefore remain in place. (5) The period of application of Implementing Decision 2014/88/EU should therefore be further extended. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Implementing Decision 2014/88/EU is replaced by the following: Article 4 This Decision shall apply until 30 June 2016. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 June 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Implementing Decision 2014/88/EU of 13 February 2014 suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Piper betle) (OJ L 45, 15.2.2014, p. 34). (3) Commission Implementing Decision 2014/510/EU of 29 July 2014 amending Implementing Decision 2014/88/EU suspending temporarily imports from Bangladesh of foodstuffs containing or consisting of betel leaves (Piper betle) as regards its period of application (OJ L 228, 31.7.2014, p. 33).